DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-18, in the reply filed on 4/22/22 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden because the claims both concern demineralization and the search would be coextensive.  This is not found persuasive because as set forth in the Office Action on 3/4/22 the different field of search required between the related process and apparatus would support a showing of burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/4/22.
Withdrawn claims 19-25 are eligible for rejoinder. Applicant should amend non-elected consistent with elected claims to ensure proper rejoinder throughout prosecution. For example, withdrawn independent claim 19 does not require a “compressor” as in claim 1, and therefore would not be rejoined as currently claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-12 and 16-18, in claim 1, the recitations of “a primary heat exchanger” and “a brine intake” are claimed without a “connected to” or similar language, therefore it unclear, as claimed, how these components of the apparatus interact with the system leading to unclear metes and bounds. The recitation of claim 13 clarify the connections and therefore would overcome this rejection.
Regarding claims 10-11, “said flue gas source”, and “said gas source”, lack antecedent basis in the claims. It is noted that these limitations are present in claim 4, however claim 10 does not depend upon claim 4.  Furthermore claim 11 recites “said flue gas” which also lacks antecedent basis for the same reason.
Regarding claims 16-18, the recitations of additional components here are claimed without a “connected to” or similar language, therefore it unclear, as claimed, how these components of the apparatus interact with the system leading to unclear metes and bounds. 
Regarding claim 17, “said spray nozzle” lacks antecedent basis in the claims. No “spray nozzle” has been claimed in the claims that claim 17 depends upon.
Regarding withdrawn claim 19, “said mixture” lacks explicit antecedent basis and the preceding step should recite “forming a mixture” or similar language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 8-9 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machhammer et al (US 2012/0292176) taken in combination with Wright (US 7,357,849).
Regarding claim 1, Machhammer teaches a water treatment system (saline water demineralization, see title, abstract) comprising:
a gas intake (“Carrier gas” inlet location, see Fig 1), a gas cooler connected to said gas intake (“Heat transfer (condensation)” where gas is cooled and water condensed out, see Fig 1 [0203]), a spray dryer connected to the gas intake (“Evaporation”, is the saturator 8 where water is sprayed via sprayers, see Figs 1-2, [0203]), a primary heat exchanger (“preheating”, see Fig 1, [0203]), and a brine intake (“Salt water”, see Fig 1, [0203]). Machhammer shows the carrier gas moves in a preferential direction through the circuit (see Figs 1 and 2). 
However, Machhammer does not explicitly show a compressor connected to said gas cooler to provide the directional flow of the carrier gas shown in Figs 1 and 2.
Wright teaches a method for separating solids from liquids via spray evaporation (see title, abstract), Wright teaches air is used as carrier gas for the spray evaporator 28, the air moved by fan 46 into evaporator, and recirculated via fan 70 and line 76 back to inlet of evaporator 28 (see Fig 1, C4:L8-30, C4:L65-66, C5:L61-63, C6:L25-31).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Machhammer to ensure proper circulation direction of carrier gas of Machhammer with the teachings of Wright by utilizing fan/compressor of Wright in the circuits of Machhammer to ensure proper carrier gas flow direction of Machhammer.
Regarding claim 2, in modified Machhammer said compressor is connected to said spray dryer.
Regarding claim 3, in modified Machhammer said gas intake is connected to a source of gas (“Carrier Gas”).
Regarding claims 8-9, in modified Machhammer, Wright teaches the spray nozzles may be selected as spinning disc spray nozzles or pneumatic spray nozzles (see Wright C4:L43-55).
Regarding claims 13-14, in Machhammer said spray dryer is connected to said primary heat exchanger and said primary heat exchanger is further connected to said brine intake and wherein brine from said brine intake passes through said primary heat exchanger and then from said primary heat exchanger to said spray dryer (see Machhammer Fig 1).
Regarding claim 15, in Machhammer water vapor from “evaporation” is provided to “Heat transfer (condensation)” where it condenses (See Fig 1), and the temperature range is related to method of operation of Machhammer which would be obvious through routine experimentation.
Regarding claims 16-17, Wright further teaches the system comprising secondary dryer 56, with drying chamber 56 (see Wright Fig 1, C5:L41-58), and to further include a secondary heat exchanger would be a duplication of parts of the preheating heat exchanger of Machhammer to further heat exchange with additional heat streams as needed, which would be connected to the primary heat exchanger and spray dryer.
Regarding claim 18, the degree of salt dryness produced by modified Machhammer would be a degree of dryness determined through routine experimentation and based upon the material acted upon by the apparatus would be achieved via the combination of Machhammer, which returns salt water to ocean (see Fig 2) and Wright which achieves fully dry solids (see Fig 1).

Claim(s) 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machhammer et al (US 2012/0292176) taken in combination with Wright (US 7,357,849) as applied above and further in combination with Duesel Jr et al (US 9,808,738).
Regarding claim 4-5, Machhammer teaches all limitations as set forth above, however Machhammer does not teach wherein said source of gas produces flue gas, nor a power plant/factory.
Duesel teaches a system for wastewater concentration using waste heat (see title, abstract), Duesel teaches wherein liquid concentrator 110 is connected with plant 400 that provides combustion flue gas (i.e. power plant) that receives flue gas through stack transfer pipe 408 provided to liquid concentrator which includes sprayers in scrubber 122 (see Fig 10, C21:L47-C22:L19).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system of Machhammer to select an exhaust flue gas stack from a plant as taught by Duesel as the carrier gas of Machhammer because Duesel teaches utilizing the flue gas exhaust stack from the plant utilizes waste heat that would otherwise be vented to the environment (see Duesel C21:L47-60).
Regarding claims 6-7, as the exhaust waste flue gas of Duesel is the same as that instantly claimed, the resulting temperature and compositions ranges would be expected to be substantially overlapping with the instantly claimed ranges absent a difference in the claimed flue gas.
Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a demineralization system, comprising a gas intake, a gas cooler connected to said gas intake, a compressor connected to said gas cooler, a spray dryer connected to said compressor, a primary heat exchanger, and a brine intake, wherein said flue gas source, gas cooler, and compressor are connected via conduits allowing the flue gas to flow from said gas source to said gas cooler to said compressor.
Machhammer et al (US 2012/0292176) is regarded as the closest relevant prior art, Machhammer teaches a water treatment system (saline water demineralization, see title, abstract) comprising: a gas intake (“Carrier gas” inlet location, see Fig 1), a gas cooler connected to said gas intake (“Heat transfer (condensation)” where gas is cooled and water condensed out, see Fig 1 [0203]), a spray dryer connected to the gas intake (“Evaporation”, is the saturator 8 where water is sprayed via sprayers, see Figs 1-2, [0203]), a primary heat exchanger (“preheating”, see Fig 1, [0203]), and a brine intake (“Salt water”, see Fig 1, [0203]). Machhammer shows the carrier gas moves in a preferential direction through the circuit (see Figs 1 and 2).Therefore Machhammer teaches the cooler is before the gas source in order, and does not teach wherein said flue gas source, gas cooler, and compressor are connected via conduits allowing the flue gas to flow from said gas source to said gas cooler to said compressor.
Further references cited does not teach wherein gas from a gas source is provided sequentially to gas cooler and then to the compressor as claimed.


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shabgard et al (US 2021/0139346) teaches a zero liquid discharge system. Gaspard et al (US 10,927,025) teaches a produced water treatment system. Curlett et al (US 9,770,671) teaches wastewater liquid reduction with contact with hot gas. Yarbrough et al (US 2007/0125719) teaches wastewater zero liquid discharge treatment. Hartman et al (US 6,699,369) teaches desalination with waste heat treatment. Santoleri et al (US 4,882,009) teaches concentrating brine waters with engine exhaust gas. References to Gardenier (US 3,782,074, etc) teaches hot gas cooling and contaminant removal with liquid contact and concentration. Further references to Duesel teach liquid concentrators with gas contact.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772